Name: Council Regulation (EEC) No 3168/80 of 4 December 1980 opening, allocating and providing for the administration of a Community tariff quota for rosin, including 'brais rÃ ©sineux' , falling within subheading 38.08 A of the Common Customs Tariff (1981)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 12. 80 Official Journal of the European Communities No L 331 / 19 COUNCIL REGULATION (EEC) No 3168/80 of 4 December 1980 opening, allocating and providing for the administration of a Community tariff quota for rosin , including 'brais rÃ ©sineux', falling within subheading 38.08 A of the Common Customs Tariff ( 1981 ) States ; whereas this allocation may be calculated by the same method as is used to establish the total quota of 25 % of the imports of each Member State from the same third countries ; whereas, in order to safeguard the Community nature of the quota, a share should be allocated to Greece by levying the same percentage on the share allocated to each of the other Member States ; whereas, calculated in such a manner, this allocation is as set out in Article 2 ; Whereas , since the Kingdom of Belgium the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , any measure concerning the administration of the shares allocated to that economic union may be carried out by any one of its members , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission , Whereas production in the Community of rosin falling within subheading 38.08 A of the Common Customs Tariff is currently insufficient to meet the requirements of the processing industries in the Community ; whereas , consequently, Community supplies of products of this type currently depend to a considerable extent on imports from third countries ; whereas the most urgent Community requirements for the products in question should be met immedi ­ ately on the most favourable terms ; whereas a nil duty Community tariff quota should therefore be opened within the limits of an appropriate amount corres ­ ponding to 25 % of the Community's imports from third countries not associated with or linked to the Community by a preferential agreement during the last year for which statistics are available ; Whereas, in 1979 , imports of rosin from third coun ­ tries not associated with or linked to the Community by a preferential agreement were as follows : HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1981 the Common Customs Tariff duty for rosin including 'brais rÃ ©sineux ' falling within subheading 38.08 A shall be totally suspended within the limits of a Community tariff quota of 19 959 tonnes . 2 . Within the limits of this tariff quota, Greece shall apply duties calculated in accordance with the relevant provisions laid down in the Act of Accession of 1979 . (tonnes) Benelux Denmark Germany Greece France Ireland Italy United Kingdom 13 953 123 26 802-6 0 8 835 2 500 8 836-7 18 784 Total 79 834-3 Article 2 The Community tariff quota referred to in Article 1 shall be allocated as follows among the Member States : (tonnes) Benelux Denmark Germany Greece France Ireland Italy United Kingdom 3 487 30 6 700 7 2 208 624 2 208 4 695 Whereas 25 % of this total represents 19 959 tonnes ; Whereas, in view of the negligible size of such a quota in comparison with the Community's requirements, a system of utilization should, without derogating from the Community nature of the tariff quota , be provided for based on a single allocation between the Member No L 331 /20 Official Journal of the European Communities 9 . 12 . 80 Article 5 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 3 1 . Member States shall take all appropriate measures to ensure that importers of the product in question established in their territory have free access to the shares allocated to them . 2. The extent to which a Member State has used up its share shall be determined on the basis of the imports of the product in question entered with the customs authorities for home use . Article 4 At the Commission 's request, Member States shall inform it of the imports actually charged against their shares . Article 6 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 December 1980 . For the Council The President J. BARTHEL